DETAILED ACTION
This communication is responsive to the amendment filed on 08/20/2021.
Claims 1-2, 6-7, 9-10, 12-13 are amended.
Claims 1-13 are pending in this present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2016-016345, filed on 01/29/2016.

Continuity
The present application is a continuation (CON.) of PCT/JP2017/002942 filed on 01/27/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-13 are directed to methods for an information processing for displaying the reference information and the position corresponding to a search result and/or a map, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“display-controlling by identifying an attribute associated with the extracted search result, …, wherein the display-controlling adjusts a type and a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result”, as drafted, is a process that, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s) (e.g., a processor, a logging GUI module/software).  That is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). For example, the “identifying at attribute…” and “adjusts a type and a quantity of the information…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, 
(Similar analysis to independent claims 9 and 12-13, respectively, to above step of 2A (Prong 1))

The remaining limitations in claims 1, 9, and 12-13 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional limitations/elements: “a receiver”, “a terminal”, “a memory configured to store computer-readable instructions; and a processor configured to execute the computer-readable instructions such that the processor is configured to cause the information processing apparatus” in claims 1 and 13, “a transmitter” in claim 12,  to perform the above indicated “identifying…” and “adjusting…” steps that it amounts no more than mere instructions to apply the exception using the generic computing components.  Next, the additional limitations, e.g., “…receiving…”, “extracting…”, and “issuing a command…” in claims 1 and 13, “transmitting...”, “obtaining a search result…”, and “displaying…” in claims 9 and 12, which represent an insignificant extra solution activity are the generic computing functions that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h); and as step of 2A (Prong 2)).

see Mayo, 566 U.S. AT 84). Next, the additional limitations “receiving…”, “extracting…”, and “issuing a command…” in claims 1 and 13, “transmitting...”, “obtaining a search result…”, and “displaying…” in claims 9 and 12 which represent an insignificant extra solution activity.  These claim limitations generally describe the receiving/transmitting, obtaining, extracting, identifying, and displaying the data/search result via interface(s); thus, taken alone, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, Symantec, 838 F.3d at 1321, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. There is no indication that the combination of the elements improve the functionality of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (see MPEP 2106.05 (d); and as Step 2B).
 (Similar analysis to independent claims 9, 12-13, respectively as well).

Claims 2-8, and 10-11 depend on independent claims 1 and 9, and include all the limitations of claims 1, and 9.  Therefore, claims 2-8, and 10-11 recite the same abstract idea of receiving/transmitting, extracting, obtaining, identifying, issuing, adjusting, or the like for information displaying corresponding to a search result on a map via graphical user interface (e.g., screen) being performed in the human mind, and the analysis must therefore proceed to Step 2A (Prong 2), and/or 2B.
Claim 2 recites additional limitation of “a variety of the type and the quantity of the information representing the attribute of the search result to be displayed are greater when the distance is shorter” which is not integrated into a practical application. The claim language provides only further definition of “the type and the quantity of the information representing the attribute of the search results to be displayed…” in “a variety” type(s), does not amount to significantly more. The additional element, e.g., “…the search result to be displayed are greater when the distance is shorter” represents as the generic computer functions via the computing components (e.g., terminal) that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea via network for receiving, and displaying data (e.g., attribute of the search result). Mere instructions to apply an exception using at least Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 3 recites additional limitation of “…determines whether….” to further perform the identifying an attribute associated with the extracted search result in claim 1 that does not appear to be tied to a practical application. The determining step, as drafted, is mentally processing, then it falls in the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc.) grouping as abstract ideas. Next, the additional element “a terminal” is a generic computer component and “…issues a command…” represents an insignificant extra solution activity because the issuing a command to the terminal is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, e.g., data transmitting via network(s), see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea..

e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites additional limitation of “…issues a command to the terminal to display information representing an evaluation made by other users of the search result or an organization to which the search result belongs at the position of the search result on the map” which represents an insignificant solution activity because “issues a command…” to the “terminal” as generic computing component is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually 

Claim 7 recites additional limitation of “determines whether the attribute…”, which is not integrated into a practical application. The claim language of “determines…” is directed towards the abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites additional limitation of “the information is displayed by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these”, which represents an insignificant solution activity because “issues a command…” is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. 

For at least above reasons, claims 1-13 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent No. 8738639 (hereinafter as “Zafar”), in view of Feng, US Pub. No. 20090216732 (hereinafter as “Feng”), and further in view of Tu, US Pub. No. 20040254723 (hereinafter as “Tu”).
Regarding claim 1, Zafar teaches: an information processing apparatus comprising:
a receiver (fig. 1 at element 130 embedded at least receiver for receiving data transmits from user terminal) configured to receive from a terminal a display request that includes information on a reference position and a search word; (fig. 1 as shown the user terminal at element 110 from user sending the request of the directory list including subscribers’ information (e.g., names, service, products, addresses/location, maps, etc.) to the directory server at element 130 via connecting network 120; fig. 7 at element S710 “Receive User Terminal Request” at the directory server 130, from the User Terminal at element S760; col. 9, lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”, wherein the keywords is illustrated as search word(s); and also col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, wherein the address, map, location are illustrated as the reference position.  ***Examiner’s notes:  the claim limitation is disclosed/defined in the Applicant’s Figures 1-3, 5 and 9; and instant specification, page 5)
a memory configured to store computer-readable instructions; (fig. 1 as shown both user terminal 110 and directory server 130 as generic computing system(s) embedded at least memory/memories for storing data/instructions, see further in col. 2, lines 35-55, col. 3, lines 22-28, and col. 4, lines 31-51, e.g., processor and memory) and 
a processor configured to execute the computer-readable instructions such that the processor is configured to cause the information processing apparatus to perform, extracting a search result based on the reference position and the search word; (again fig. 1 at elements 110 and 130 as explained above illustrated at least one of processors to process/execute the extracting/retrieving the search result, e.g., directory list of subscribers stored in database(s), see fig. 4 and 5 at elements 342 and 344, and col. 3, lines 60-67, e.g., “a search request”, and “a search result”, and col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, and lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”) and 
display-controlling (col. 6, line 65 “Controller 310”) by identifying an attribute associated with the extracted search result (col. 3, lines 60-67, “user 105 may access directory server 130 and submit a search request. In response to the search request, directory server 130 may search the stored directory information to identify records meeting some or all of the search criteria associated with the search request, and generate a search result” to col. 4, lines 1-10 “… In response to the identifier, directory server 130 may retrieve … and provide it to user terminal 110 for presentation to user 105.”, wherein the directory information stored in the directory server’s database (fig. 1 and fig. 5) including the at least attribute(s) of subscribers’ information) and issuing a command to the terminal to display information representing the attribute at a position corresponding to the search result on a map displayed on a screen of the terminal (fig. 1 as explained above and the terminal (e.g., computing device) having monitor using graphical user interface (GUI) for displaying the directory information of subscribers (e.g., name, services, products, address, location/map) on the screen(s) see further fig. 6; and algorithm(s) in col. 8, lines 65-67 and col. 9, lines 1-67 to col. 10, lines 1-9 embedded the “issuing a command” as identifying/satisfying, retrieving, and providing/display techniques).
and a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.”
In the same field of endeavor (i.e., data processing), Feng teaches “wherein the display-controlling adjusts a type … of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.” (fig. 3-6 as shown the displaying search result(s) be able adjust/change the type, e.g., select point of interest (POI) name depending on the selected miles=distance between the reference position and the position/location corresponding to the retrieved/extracted search result, fig. 8 disclosed “type” of object, distance at elements 101-102, fig. 9 disclosed the “diff types” of information for POI at element 112, and pars. [0046] “the closest POI that is located at about 0.2 miles from the current position…” and [0069]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Feng would have provided Zafar with the limitation “adjusts a type …of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result” for benefits of navigating in search POI and/or objects on multiple desired parameters depending a distance via GUI/ menu screens (Feng: see pars. [0001-7, and 14-15]).
 and a quantity … of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.”
In the same field of endeavor (i.e., data processing), Tu teaches: “wherein the display-controlling adjusts … and a quantity … of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.” (Tu teaches the arranging order of listing points of interest (POIs) via the navigation system when user selects type, e.g., restaurant, place name, place type (abstract, figs. 1C-1D and figs. 5C-5D; and par. [0007]); furthermore, Tu teaches adjust the range of distance (e.g., and “modifying distance” and “a radius of a region circle”) with a quantity (e.g., 2 found, 5 found, 3 found, etc.) of POIs=information corresponding to the extracted search area=result displaying via screen(s)/user interface (see figs. 5E and 5F; and pars. [0019], [0050], and [0053] “…the search result is displayed such as shown in a “Select Search Range for Details” screen 69 of FIG. 5F. The list shows the number of POIs (gas stations in each range “…” wherein the “number of POIs” presents the “quantity”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Tu would have provided Zafar and Feng with the limitation “adjusts … and a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and see pars. [0024, 47, and 50-53]). 

	
Regarding claim 2, Feng and Tu clearly teach: wherein a variety of the type and the quantity of the information representing the attribute of the search result to be displayed are greater when the distance is shorter. (Feng: par. [0044] “Fig. 5A shows a case where the smallest distance range is selected” implies a shorter distance is specified based on the user selects a variety of type of the information disclosed in Figs. 1B-1F, further in pars. [0046] “the closest POI that is located at about 0.2 miles from the current position…” [0056] “the shortest time number can reach this restaurant in about six minutes” implies to the shorter distance as know by a skilled artisan, and [0069]; and Tu: see figs. 5E and 5F as shown “quantity” corresponding the modified distance range(s); and pars. [0047 and 50-53] as explained above to the “quantity”; and par. [0019] wherein the “a zoom” is illustrated the adjusting/modifying the view distance corresponding the displaying type and quantity in the search screen/user interface).

Regarding claim 3, Zafar, Feng, and Tu teach: wherein the display-controlling determines whether the search result or an organization to which the search result belongs bears a relationship with a user of the terminal (Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” wherein the accessed content from the directory server being an association with or relevance to (as “bears a relationship”) and provides content to the user terminal implies determines the search result; and Feng: see par. [0042] displaying the identified POI (e.g., restaurant, airports, theaters, etc. = organization) as search result with location having distance range associated with=relationship to the current user vehicle location or a location specified by the user with the computing device/navigation system=terminal), and in a case of having determined that the relationship exists, issues a command to the terminal to display information representing that the relationship exists, at the position corresponding to the search result on the map. (again see Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” and fig. 6 as shown displaying search result with the information, the address/location, and map; and Feng: see fig. 1 and par. [0042]; and Tu: figs. 5E-5G as shown the organization is founded within the distance range displayed to the search screen such that user selects=commands for map display in navigation system; and pars. [0047 and 50-54])

Regarding claim 4, Zafar teaches: wherein the display-controlling determines that the relationship exists in a case where the search result or the organization is registered as a friend in an account of the user on a social networking service. (e.g., subscribers=organization is registered to the directory server for online directories in the directory list stored in the database associated with the user database, fig. 1, elements 140 and 130, fig. 4, element 420 and fig. 5, element 520, and col. 7, lines 20-32 and lines 54-67 to col. 8, lines 1-12)

Regarding claim 5, Zafar and Feng teach: wherein in the case of having determined that the relationship exists, the display- controlling issues a command to the terminal to display information regarding points that have been given to the user by the search result or the organization. (Zafar: fig. 6 as shown search result having the retrieve/issue a command for displaying information regarding points/location/map; and Feng: figs. 1; and pars. [0015] and [0046 and 69] as explained above)

Regarding claim 6, Zafar teaches: wherein the display-controlling issues a command to the terminal to display information representing an evaluation made by other users of the search result or an organization to which the search result belongs at the position of the search result on the map. (e.g., “customer ratings of subscriber”=an evaluation made by other users, see col. 9, lines 3-6)

Regarding claim 7, Zafar and Feng teach: wherein the display-controlling determines whether3GDYfji,Application No.: 16/046,151Docket No.: 6547LN-000015-US the attribute of a user of the terminal matches a target user targeted by the search result or an organization to which the search result belongs, and in a case of having determined that the attribute matches, issues a command to the terminal to display information representing that the attribute of the user is matched, at the position on the map. (Zafar: fig. 6 as shown search result having the retrieve displaying information with address/location/map based on user selected category or entered search keyword(s); and Feng: figs. 1; and par. [0069] disclosed “checks whether…”=determining algorithm)
 
Regarding claim 8, Zafar, Feng, and Tu teach: wherein the information is displayed by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these. (Zafar: see fig. 1 via GUI for display information as text, highlighting display, etc.; and Feng: see figs. 1 via GUI for display icon, text, highlighting display, pars. [0047] “…(“DULAN’S RESTAURANT”) is highlighted…”, [0088] “icons indicating type ….”; and Tu: see figs. 2A-2E; and fig. 5E-5G)

Regarding claim 10, Feng and Tu teach: activating a predetermined menu of a social networking service in response to receiving a selection of the position. (Feng: fig. 1 shown as activated predetermined menu, par. [0022]; and Tu: figs. 1B-1D as shown as the predetermined menu of a social networking service, see pars. [0040-42 and 46-47] disclosed the selects=activates the predetermined menu)

Regarding claim 11, Feng teaches wherein the predetermined menu is a menu of a chat service or a menu of friend registration (again fig. 1 shown as the predetermined menu of a chat service(s), par. [0022])
.
Claims 9, 12-13 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis. Furthermore, regarding claim 12, Zafar teaches “transmitter configured to transmit a display request” (col. 4, lines 52-60 technically embedded the transmitter for communicating/translating the data/information between user terminal 110 and directory server 130, and further in col. 10, lines 43-50 “transmit a message to directory server 130 requesting the detailed listing information…”). This algorithm is also interpreted to the “transmitting a display request…” in claim 9 and 13, respectively.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, Applicant’s arguments that “Based on the agreement reached between Applicants and the Examiner during the interview conducted on August 13, 2021, it is Applicant’s understanding that this rejection would be withdrawn in view of the above amendments” (Remarks, pages 8-10).  Examiner is not persuaded because in the Examiner Interview Summary Recorded on 08/19/2021, examiner suggested Applicants amended claims 1, 9, and 2-13 in the way to make the claims into “practical” application.  In viewing the amended limitations in claims 1, 9, and 12-13, the amended limitations are additional elements that are the generic computer-readable instructions storing in a memory and configuring to execute by a processor being used to perform the extracting a search result, display-controlling by identifying an attribute associated with the extracted search result, and issuing a command to the user terminal, and adjusting a type and a quantity of the information…, which does not integrate the abstract idea into a practical application of “how” to perform data so that it does not impose any meaningful limits on practicing the abstract idea. The limitations are mere data gathering, e.g., “…receive … a display request…”, “extracting a search result”, “display-controlling by identifying an attribute…”, and computer-readable instructions” storing in “a memory” and configuring to execute by “a processor” in claims 1, 9, 12-13 which does not amount to significantly more than mere instructions/ functions to apply the exception using a generic computer components (e.g., a receiver, a processor, and a memory/medium) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field, because the receiving a request, extracting search result, identifying a attribute, issuing a command, and adjusting a type and a quantity of the information as known by a skilled artisan as receiving and transmitting data over network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the amended limitations as an ordered combination with other limitations in claims 1, 9, and 12-13 are no indication that the combination of the elements improve the functioning of a computer or improves any other technology such that no showing any “practical” steps in the claims. Their collective functions (e.g., software programs/instructions) merely provide conventional computer’s implementation.  Therefore, the rejections are still maintained because the amended limitations are not significantly more than the abstract idea.
Referring to claim rejections under 35 U.S.C. 103, the Applicant’s arguments to claim 1 (same as to claims 9 and 12-13) based on the amended limitation “adjusts a type and a quantity of information…” (Remarks, page 11) have been fully considered, but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended feature(s) are taught implicitly, expressly, or impliedly by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169